BAUGH, Justice.
Appeal is from judgment of the County Court, on appeal to that court from a judgment of the Justice Court, in favor of ap-pellee against appellant for the sum of •$100, together with interest from the date •of the jttdgment, and costs of suit.
Pleadings in both the Justice Court and the County Court were oral. The record .shows, however, an agreement between the parties with reference to the pleadings. This agreement shows that the appellee’s •demand against the appellant was for the sum of $100.
Art. 1819, R.C.S.192S, as amended by Acts 1929, 41st Legislature, p. 68, Chap. 33, Sec. 1, Vernon’s Ann.Civ.St. art. 1819, gives jurisdiction to Courts of Civil Appeals in •civil cases, “when the amount in controversy or the judgment rendered shall exceed One Hundred Dollars exclusive of interest and costs.”
■ It affirmatively appears, therefore, from the language of the statute, the pleadings agreed to, and the judgment rendered, that this court is without jurisdiction to entertain this appeal. See Vernon’s Ann.Texas Statutes, Art. 1819, and numerous annotations thereunder.
It follows, therefore, that the appeal herein should be dismissed, and it is so ordered.
Appeal dismissed.